Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

ZELMA BRANTLEY, AS CIVIL ACTION
ADMINISTRATOR OF THE ESTATE OF
HORACE ALLENSON BRANTLEY,
DECEASED, AND IN HER OWN RIGHT Civil Action No. 2:19-cv-01270-NIQA
PLAINTIFF
V.
UNITED STATES OF AMERICA

DEFENDANT

 

 

PLAINTIFF’S UNOPPOSED PETITION PURSUANT TO LOCAL RULE 41.2 TO
APPROVE SETTLEMENT AND DISTRIBUTION OF PROCEEDS

Petitioner, Zelma Brantley, as Administrator of the Estate of Horace Allenson Brantley,
Deceased, and in her own right, by and through their undersigned counsel, Kline & Specter, P.C.,
respectfully request that this Honorable Court approve the settlement and distribution of the above-
captioned action for the compensatory sum of $1,000,000.00 ($1 Million), and in support thereof
aver as follows:

1, This is a medical malpractice action involving allegations of negligent care and
treatment provided to Horace Allenson Brantley. Mr. Brantley was a patient at the Philadelphia
VAMC when in December 2015 he had a CT angiogram of the chest which found a 17x13 mm
nodule and a 9x9 mm nodule suspicious for malignancy. The nodules required workup and
evaluation however no doctor at the Philadelphia VAMC told Mr. Brantley about the nodules or
ordered any follow up studies or treatment for more than two years despite repeated opportunities to

do so. In the intervening two years the cancer had gone from a treatable State I to an incurable Stage

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 2 of 19

2. Petitioner is the duly appointed Administrator of the Estate of Horace Allenson
Brantley, deceased. Letters of Administration were granted to Petitioner on August 5, 2019 by the
Commonwealth of Pennsylvania. See Letters of Administration attached hereto as Exhibit “A.”

3. Petitioner was the wife of Horace Allenson Brantley an individual who was born on
July 31, 1954 and died on July 8, 2019 at 64 years of age. Decedent did not have a will.

4. On December 4, 2019 the parties reached a settlement for $1,000,000.00.

5. Petitioner’s counsel is of the professional opinion that the proposed settlement is fair
and reasonable in light of the facts of this case and the applicable law.

6. There is no lien asserted by the Pennsylvania Department of Human Services.
Petitioner’s counsel has advised the Pennsylvania Department of Human Services (“DHS”) of the
existence of this case and has received written confirmation that they have no lien on this recovery.
See, Letter from DHS dated July 31, 2019, attached hereto as Exhibit “B.”

7. Horace Brantley was not a Medicare beneficiary. Petitioner’s counsel has advised the
Centers for Medicare and Medicaid Services (“CMS”) of the existence of this case and has received
written confirmation that they have no lien on this recovery. See, Letter from CMS, dated May 13,
2019, attached hereto as Exhibit “C”.

8. A copy of this Petition was forwarded to Carolyn Dymond, Trust Valuation
Specialist, Pennsylvania Department of Revenue, Bureau of Individual Taxes Inheritance Division,
P.O. Box 280601, Harrisburg, Pennsylvania 17128, via e-mail requesting approval of the allocation
recited herein between the wrongful death and survival actions.

9, Horace Allenson Brantley’s sole beneficiary under the Wrongful Death Act, 42

Pa. C.S.A. §8301 is as follows:

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 3 of 19

Zelma Brantley (wife)
1338 Pennington Road
Philadelphia, Pennsylvania 19151

10. The costs of litigation, paid in advance by Petitioner’s counsel, are $10,291.88. An
itemized breakdown of the legal costs is attached hereto as Exhibit “D”. The itemized photocopying,
express delivery services, travel, and courier expenses were specific expenses of the litigation and
were substantially incurred to provide expert reviewers and witnesses with the materials necessary to
formulate their opinions and provide their reviews in a timely manner, and to prepare expert
witnesses for trial. The specific costs identified are not attributable to this law firm’s general
overhead expenses. The expenditure of these costs played an integral role in securing the settlement
result achieved in this action.

11. Accordingly, Petitioner’s counsel respectfully requests reimbursement of these
litigation costs and expenses in the amount $10,291.88.

12. The fee agreement entered into by and between Petitioner and Kline & Specter, P.C.
provided that counsel was to receive twenty-five percent (25%) of the gross recovery plus
reimbursement of costs.

13. The attached Verification signed by Plaintiff, Zelma Brantley specifically approves of
this settlement and the allocation of proceeds as set forth in this Petition.

14. Accordingly, Petitioner’s counsel respectfully requests an attorneys’ fee in the amount
of $250,000.00, which represents 25% of the $1,000,000.00 settlement.

15. The net proceeds of the settlement, after deduction of attorneys’ fees, and costs is

$739,708.12.

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 4 of 19

16. Petitioner requests distribution all of the net proceeds of the settlement, after
deduction of costs and attorney fees, as follows:

Wrongful Death Claim 50%
Survival Claim 50%

17. Petitioner requests that the net settlement proceeds be distributed as follows:
Wrongful Death Act Proceeds (50%)

To: Zelma Brantley $ 369,854.06

Survival Act Proceeds (50%)

To: Zelma Brantley as Administrator of the
Estate of Horace Allenson Brantley, deceased $ 369,854.06

18. In summary, for the reasons set forth above, Petitioner respectfully request that the
proposed settlement proceeds of $1,000,000.00 be approved, allocated and distributed as follows:
GROSS SETTLEMENT AMOUNT $1,000,000.00

a. Kline & Specter, P.C. $ 250,000.00
(Attorney’s fee)

b. Kline & Specter, P.C $ 10,291.88
(Reimbursement of litigation costs)

NET DISTRIBUTION $ 739,708.12

Wrongful Death Act Proceeds (50%)
To: Zelma Brantley $ 369,854.06

Survival Act Proceeds (50%)
To: Zelma Brantley as Administrator of the
Estate of Horace Allenson Brantley, deceased $ 369,854.06
19. This proposed allocation between the Wrongful Death Act claims and Survival

Act claims is appropriate because equal elements of damages in this action arise pursuant to the

Wrongful Death Act 42.Pa. C.S. §8301 which includes the loss of consortium and the loss of
4

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 5 of 19

household services which the decedent would have provided to his wife and the loss of comfort,
affection and society suffered by the Plaintiff-Petitioner.

20. The survival action in this matter relates to damages suffered by Mr. Brantley
prior to his death. Mr. Brantley suffered from the devastating effects of State [V metastatic lung
cancer which eventually resulted in his death.

21. | Defense counsel have no opposition to this Petition.

WHEREFORE, for all of the foregoing reasons, Petitioner respectfully requests that the

Court enter the attached Order approving the settlement and distribution of proceeds of the above-
captioned case in the manner set forth herein.

Respectfully submitted,

Date: | 2 / 20/15 BY:
REGAN S?SAFIER, ESQUIRE

PA 79919; regan.safier@klinespecter.com
Attorney for Plaintiffs

 

Kline & Specter, P.C.

1525 Locust Street, 19" Floor
Philadelphia, PA 19102
(215) 772-2460 (Direct)
(215)735-0921 (Fax)
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 6 of 19

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

ZELMA BRANTLEY, AS CIVIL ACTION
ADMINISTRATOR OF THE ESTATE OF
HORACE ALLENSON BRANTLEY,
DECEASED, AND IN HER OWN RIGHT Civil Action No. 2:19-cv-01270-NIQA
PLAINTIFF
V.
UNITED STATES OF AMERICA

DEFENDANT

 

 

VERIFICATION OF PETITIONER IN SUPPORT OF PETITION
PURSUANT TO LOCAL RULE 41.2 TO APPROVE SETTLEMENT
AND DISTRIBUTION OF PROCEEDS

1. I am Petitioner Zelma Brantley, as Administrator of the Estate of Horace Allenson
Brantley, Deceased, and in her own right.

2. I am the Plaintiff in the above-captioned action and hereby verify that the
statements made in the foregoing Petition are true and correct to the best of my knowledge,
information and belief.

3. Iam represented by Thomas R. Kline, Esquire, and Regan Safier, Esquire of the
law firm of Kline & Specter, P.C.

4, I am completely and totally satisfied with my legal representation in this litigation
and I understand this Petition is for approval of the settlement against United States of America.

5. I approve of the settlement of this action in the amount of $1 million, and the

distribution of proceeds, without reservation.

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 7 of 19

6. I understand the statements made in the Petition are subject to the penalties of 18

Pa.C.S.A. §4904 relating to unsworn falsification to authorities.

Zelma Brantley

eee {ean Ey

Dated: | -2~] |- IA

 

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 8 of 19

CERTIFICATE OF SERVICE
I, Regan S. Safier, Esquire, hereby certify that on this date a copy of the foregoing was served
upon the following via the Court’s Electronic Filing System:
Gerald B. Sullivan, AUSA
Paul J. Koob, AUSA
USS. Attorney's Office
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106

KLINE & SPECTER, P.C.

Date: Cl aC [7 By:

 

l
REGAN $. SAFIER, ESQUIRE
Attorneys for Plaintiff
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 9 of 19

EXHIBIT A

 

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 10 of 19

LETTERS OF ADMINISTRATION

REGISTER'S OFFICE
PHILADELPHIA COUNTY, PA

N° 43334-2019

ESTATE OF Horace A Brantley

eveeor tera

 

seen

 

 

  

 

 

 

 

Social Security No. ....... O58-46-4 893 cseseenn teeseonsans
“WHE E AS Horace A. Brantley . .
late of 1338 Pennington Road, PHILADELPHIA, PA 19151
died on the 8th. ven e BY Of TY css , 2019 ns
and

WHEREAS, the grant of letters of administration is required for the administration of his estate.

THEREFORE, I, RONALD R. DONATUCCI, Register for the Probate of Wills and Grant of Letters
Testamentary and of Administration, in and for the County of Philadelphia in the Commonwealth of

Pennsylvania, hereby certify that I have granted Letters of Administration

 

 

 

 

 

 

 

 

to Zelma Brantley
who ha§,.., duly qualified as Administrator of the estate
of the above named decedent and ha &....... agreed to administer the estate according to law, all of which fully

anpear of record in the Office of the Register of Wills of Philadelphia County, Pennsylvania.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed the seal of my office, at
Philadelphia, the 58 day of AU RUSE . mmnnsnsnunvinnnnnnn 2019.

Deputy Register

 

 
 

10-38 (Aisv. 10/99)

 

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 11 of 19

EXHIBIT B

 

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 12 of 19

aN pennsylvania

29 DEPARTMENT OF HUMAN SERVICES

July 31, 2019

KLINE AND SPECTER, P.C.

TRACY WRIGHT

1525 LOCUST STREET, 19TH FLOOR
PHILADELPHIA PA 19102

Re: Horace Brantley
CIS #: 030018807
Incident Date: 01/29/2018

Dear Tracy Wright:

Pursuant to your request for a statement of claim, the Department of Human
Services (DHS), Third Party Liability (TPL), Casualty Unit, has reviewed the information you
provided regarding the above-referenced incident.

It has been determined that DHS has no medical and/or cash assistance claim for
this incident at this time. Please contact DHS within thirty (30) days of settlement or thirty
(30) days prior to a hearing regarding damages for this incident so that DHS can determine
if there is a claim at that time.

If you have any questions, please feel free to contact me.

  

Sincerely,

iy oe We ff

V F ae a -}
it tee f s Jere. /
eye Lame Pf Avere Weg fem

Royce L. Messersmith
Claims Investigation Agent
717-772-6608
717-772-6553 FAX

Bureau of Program Integrity | Division of Third Party Liability | Recovery Section
PO Box 8486 | Harrisburg, Pennsylvania 17105-8486

 

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 13 of 19

EXHIBIT C

 

 
«GLEZG0000Z6 LE LOCNF.

   

Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 14 of 19

(CMS COB:R

Coordination of

CENTEAS FOR MEDICARE & MEDICAI? SERVICES Benefits and Recavery

 

nn

 

 

Il

 

|

 

 

 

IO

May 13, 2019

(MgC MMe foe|fageeel AeA Leet TEE Te ella

1352 1 MB 0.428 sk COP Y BS
##*MIXED AADC 720 R:1352.T:6 P:6 PC:3 F:1013501

KLINE & SPECTER, PC
1525 LOCUST ST
PHILADELPHIA, PA 19102-3732

For Information Only

May 13, 2019

1352 1 MB 0.428
*** MIXED AADC 720 R:1352 T:6 P:6 PC:3 F:1013501
HORACE A BRANTLEY

1338 PENNINGTON RD
PHILADELPHIA, PA 19151-2838

  
  
 
    
  

Beneficiary Name:
Medicare ID:
Case Identification Number:

You previously rec etter notifying you of Medicare’s priority right to recovery as defined
under the Medicare Secondary Payer provision. To date, Medicare has not paid any Part A or
Part B Fee-for-Service claims related to the date of incident referenced above.

If you believe that you have received this letter in error and that Medicare has made conditional
payments, please contact us immediately. Please be advised that we ate still investigating this case

 

NGHP « PO BOX 138832 e OKLAHOMA CITY, OK 73113 SGLBO8NGHP

Page 1 of 4

 

 

 

 

 

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 15 of 19

7CMS COB:
= Coordination of
CENTERS FOR MEQICARE & MEDICAID SERVICES Benafils and Recovery

file to obtain any other outstanding Medicare conditional payments, as Medicare may pay related
claims in the future; therefore, when the case does settle, please complete and return the attached
"Final Settlement Detail Document" to the address below.

 

Should Medicare identify paid claims that are related to your case, this information will be posted
under the "MyMSP" tab of the www.mnymedicare.gov website, The information at
www.mymedicare.gov will be updated regularly with any changes or newly processed claims. If
you wish, you may track the medical expenses that were paid by Medicare, and if you have an
attorney or other representative, provide him/her with this information. This may help you or
your attorney with finalizing your settlement.

If you have any questions concerning this matter, please contact the Benefits Coordination &
Recovery Center (BCRC) by phone at 1-855-798-2627 (TTY/TDD: 1-855-797-2627 for the
heating and speech impaired), in writing at the address below, or by fax to 405-869-3309 When
sending correspondence, please include the Beneficiary Name along with the Medicare ID and
Case Identification Number (shown above).

Sincerely,

BCRC

  
 

CC: KLINE & SPECTER, PC”

Enclosures:

 

 

 

NGHP « PO BOX 138832 e OKLAHOMA CITY, OK 73113 SGLBO8NGHP
Page 2 of 4

 

 
«SLELSOOOOLELELOCAP.

Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 16 of 19

CENTERS FOR MEDICARE & MEDICAID SERVICES Baneflta and Reaovary

 

Ml)

 

nn

 

 

 

ANIA

Final Settlement Detail Document

Beneficiary Name: BRANTLEY, HORACE A
Medicare ID: #RRRKABOS A
Date of Incident: _ January 29, 2018

Case Identification Number: 20191 22090 01008

Please supply the information outlined below to help Medicare to properly calculate the amount it
is due. This information will also be used to update your records.

 

Total Amount of the Settlement:

Total Amount.of: Med-Pay or PIP:
+t only if paid directly to the beneficiary
or the beneficiary's representative

 

 

Attorney Fee Amount Paid by the Beneficiary:

Additional Procurement Expenses Paid by the Beneficiary:
(Please submit an itemized listing of these expenses)

Date the Case Was Settled: / /

 

 

Description of Injuries:

 

Name of person who is providing this information:

 

Relationship with the Beneficiary:

This information should be submitted to:

NGHP
PO BOX 138832
OKLAHOMA CITY, OK 73113

If you have any questions concerning this matter, please contact the Benefits Coordination &
Recovery Center (BCRC) by phone at 1-855-798-2627 (TTY/TDD: 1-855-797-2627 for the
hearing and speech impaired), in writing at the address below, or by fax to 405-869-3309 When
sending correspondence, please include the Beneficiary Name along with the Medicare ID and
Case Identification Number (shown above).

 

NGHP « PO BOX 138832 « OKLAHOMA CITY, OK 73113 SGLBO8NGHP

Page 3 of 4

 

 

 
 

 

Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 17 of 19

 

  

CENTERS FOR MEDICARE & MEDICAID SERVICES:

Coordination of
Benefits and Recovery

 

 

Payment Summary Form
Report Number: RMCAN - 5-5
Contractor: NGHP Date:: 05/13/2019
Time: 06:18:06
Page 4 of 4
Beneficiary Name: BRANTLEY, HORACE A Case ID: 20191 22090 01008
Beneficiary Medicare ID: IKEA ROS A Case Type: L-— Liability
Date of Incident: 01/29/2018
Reported Diagnosis Codes: D499, S27309A
Line Processing Provider IcD DX **HCPCS / . Total Reimbursed Conditional
TOS ICN # Contractor Name/NPI# Ind Codes DRG . From Date To Date Charges Amount Payment
**H ~ HCPCS Code, D - DRG Code
***Part-A Claim Primary Diagnosis Code is denoted in bold font
Sum of Total Charges $0.00
Total Reimbursed Amount $0.00
Total Conditional Payments $0.00

 

 

 

Mvmt

*812019127000057315"

 

 

 

 

 

|

 

 

VOMIT
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 18 of 19

EXHIBIT D

 

 
Case 2:19-cv-01270-NIQA Document 22 Filed 12/26/19 Page 19 of 19

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

ZELMA BRANTLEY, AS
ADMINISTRATOR OF THE ESTATE OF
HORACE ALLENSON BRANTLEY,
DECEASED, AND IN HER OWN RIGHT
PLAINTIFF
V.
UNITED STATES OF AMERICA

DEFENDANT

 

CIVIL ACTION

Civil Action No, 2:19-cv-01270-NIQA

 

LEGAL COSTS AND EXPENSES OF KLINE & SPECTER, P.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPERTS

| Total Experts $6,075.00 |
MEDICAL RECORDS
Medical Legal Reproductions, Inc.
MRO Corporation
Temple University Hospital
TOTAL MEDICAL RECORDS $ 370.84
DEPOSITIONS/TRANSCRIPTS
Golkow, Inc. $ 750.00
TOTAL DEPOSITIONS/TRANSCRIPTS $ 750.00
MISCELLANEOUS
Filing Fee $ 400.00
Courier Services/Federal Express $ 301.14
Research $ 4,90
Photocopy/Videocopy/Color Copy $ 650.75
Postage $ 136.97
Samuel R. Zolten & Associates $1,593.00
Travel $ 9.28
TOTAL MISCELLANEOUS $3,096.04
TOTAL KLINE & SPECTER COSTS: $10,291.88

 
